Opinion by
Keefe, J.
At the trial counsel for the Government moved in evidence the memorandum of the collector relative to the shortage claimed, and agreed to allowance of shortage as recommended by the collector, viz, for *3393 cases not found, a timely shortage affidavit having been filed by the importer. The surveyor’s office endorsed the permit for delivery to show th^t the 240 tins were delivered in good order, and that there was no record of the cases from which the tins are claimed short ever having been recoopered on the dock, or being landed recoopered. In accordance therewith the court directed the ■collector to reliquidate the entry, making allowance in duties for the 3 cases of anchovies not found.